Citation Nr: 0826133	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-35 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA), 
in connection with Army Reserve service, from June to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision in which 
the RO, inter alia, denied a claim for service connection for 
degenerative joint disease of the lumbar spine.  In April 
2004, the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in July 2004, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in September 2004.

In November 2004, the appellant and his spouse testified 
during a hearing before RO personnel; a transcript of that 
hearing is of record.

In April 2007, the Board remanded this matter to the RO for 
additional development.  After accomplishing the additional 
action requested, the RO continued the denial of service 
connection for a lumbar spine disability (as reflected in an 
April 2008 supplemental SOC (SSOC)), and returned this matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal  has been accomplished.

2.  No low back injury or problems were shown in service or 
for many years thereafter,  and the only medical opinion on 
the question of whether there exists a medical nexus between 
current lumbar spine disability and the appellant's ACDUTRA 
weighs against the claim.



CONCLUSION OF LAW

The criteria for service connection for  lumbar spine 
disability are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, February 2003 and December 2003 pre-rating 
letters provided notice to the appellant regarding what 
information and evidence was needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  These letters also informed 
the appellant that he should provide the RO with any evidence 
or information that he may have pertaining to his claim.  The 
February 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the notice 
letters.  Hence, the February 2003 and December 2003 
letters-which meet all four of Pelegrini's content of notice 
requirements-also meet the VCAA's timing of notice 
requirement.

The Board notes that the appellant did not receive notice of 
how VA assigns disability ratings and effective dates (in the 
event that the claim is granted), as well as the type of 
evidence that impacts these determinations until May 2007, 
after the rating decision on appeal.  However, the timing of 
this notice is not shown to prejudice the appellant.  As the 
Board' herein denies the claim for service connection, no 
disability rating or effective date is being, or will be, 
assigned.  Hence,  there is no possibility of prejudice to 
the appellant under the notice requirements of 
Dingess/Hartman.


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of copies 
of the veteran's service treatment records (STRs), the 
reports of VA examinations in March 2003 and March 2008, and 
MRI reports from March and October 2003.  Also of record is 
the transcript of the November 2004 2001 DRO hearing.  In 
addition, various written statements provided by the veteran, 
and his representative, on his behalf, are associated with 
the claims file.  

The Board also notes that no further RO action  to develop 
the claim is needed.  In this regard, the Board notes that 
the appellant has reported that he first received  treatment 
from Dr. Reissman for his low back condition beginning in 
November 1957, ongoing since 1964, and that was when he was 
first issued a back brace; however,  he also indicated that 
Dr. Reissman is now deceased.  In August 2005, the RO 
contacted the appellant and asked him if there was any 
additional evidence pertaining to his claim that he could 
identify or submit.  In May 2008, the veteran submitted a 
letter indicating that he had no additional information to 
submit.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to the appellant's Army Reserve service, applicable 
legal authority permits service connection for disability 
resulting from disease or injury incurred in or aggravated 
coincident with ACDUTRA, or for disability resulting from 
injury during inactive duty training.  See 38 U.S.C.A. § 
101(22),(23),(24); 38 C.F.R. § 3.6.

Considering the pertinent evidence of record in light of the 
above,, the Board finds that  service connection for lumbar 
spine disability is not warranted..

No low back injury or problems were noted in service.    The 
STRs reflect no complaints, findings or a diagnosis pertinent 
to the low back, to include during ACDUTRA.  The report of a 
November 1957 examination conducted at the time of release 
from ACDUTRA shows that the clinical evaluation of the spine 
was normal and no defects were noted.  The report of an April 
1962 annual examination also reflects that the spine was 
normal and no defects were noted.  On contemporaneous self-
report in April 1962, the appellant checked off a box 
indicating that he had worn a back brace; however, no 
findings or comments were made by the examiner as to the low 
back. 

Post-service, during a March 2003 VA spine examination, the 
appellant reported that he fell on the ground off a 30 foot 
high pole and onto his back during service in 1957, but did 
not report this.  He complained of low back pain off and on 
since 1957.  A March 2003 x-ray of the lumbosacral spine 
revealed the above impression and the radiologist also stated 
that suggestion of minimal retrolisthesis of L5 relative to 
L4, which may be degenerative in etiology. The examine 
assessed lumbar sprain, service-connected in 1957, which was 
not reported; chronic low back pain-mechanical, and 
degenerative joint disease at L4-5, L5-S1.  

During the  November 2004 RO hearing, the appellant testified 
that he fell off a 30 foot pole, landing on his butt, and his 
back, but did not seek treatment during service, other than 
having his sergeant tell him to go on light duty the 
following day.  He testified that after service, he received 
treatment from a private physician; as indicated above, 
however, that that physician is now deceased.

In the report of a March 2008 VA examination, the examiner 
noted that the claims file was reviewed.  He also noted that 
the appellant wore a back support or back brace.  The 
appellant stated that he was climbing a pole in 1957 and fell 
off the pole, landing on his buttocks and hurt his back.  The 
appellant stated that he was seen in sickbay.  His pain 
resolved, but ever since he has had back pain on and off for 
years.  He now has daily back pain that is worse when he is 
lifting or bending.  The examiner noted that an August 2003 
MRI of the lumbar spine revealed degenerative joint disease 
and a disc herniation at L4-L5.  In addressing the medical 
nexus opinion, the VA examiner opined that, based on the 
claims file, the appellant's history, the examination and the 
MRI,  the appellant's current back condition was not related 
to his service.  The VA examiner in that provided that his 
opinion was based on the fact that he did not see any 
indication in the appellant's STRs that he was treated in 
service for a back injury.  He pointed out that a report of 
medical history dated in April 1962 had no mention of back 
pain or back injuries, as well as May 1957 and November 1957 
STRs, which also provided no indication or report of back 
problems or back complaints.  

The above-described evidence reveals that, although the 
appellant has asserted a low back injury during ADUTRA, no 
low back injury is documented; this is consistent with the 
appellant's indication that he did not report the injury.  
That notwithstanding, even if the Board were to accept, as 
credible, the appellant's assertions of  low back injury in 
service, the evidence does not support a finding of a medical 
nexus, or relationship, between any such in-service injury 
and current disability.

Post-service, appellant has been diagnosed with, inter alia, 
degenerative joint disease and disc herniation.  However, 
there is no medical evidence indicating that arthritis was 
manifest in the first post-service year.  There also is no 
evidence of any back disability for many years after service; 
indeed, the May 2003 examination and x-ray reports reflect 
the first documented evidence of back problems..  The Board 
points out that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

The Board further notes that the only medical opinion to 
directly address the etiology of current low back 
disability-that of the March 2008 VA examiner-weighs 
against the claim, and there is no contrary medical opinion.  
While the March 2003 VA examiner noted " lumbar sprain, 
service-connected in 1957, which was not reported", this 
clearly was  reiteration of the veteran's own self-reported 
history (see LeShore v. Brown, 8 Vet. App. 406, 409 (1995)), 
and the examiner did not indicate a nexus between such 
notation and current low back disability.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's oral and written assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
As indicated above, the claim turns on the medical matter of 
etiology, or medical relationship between a current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for  lumbar spine disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidenceis 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for lumbar spine disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


